** THIS MEMO WAS ATTACHED TO THE ABOVE NUMBERED OPINION REQUEST **
RE: PERFORMANCE SECURITY REQUIREMENT FOR THE PENDING AD VALOREM TASK FORCE ASSESSOR BASED DIGITAL MAPPING SOFTWARE AND HARDWARE CONTRACT
I HAVE REVIEWED THE COPY OF THE PROFESSIONAL LIABILITY POLICY WHICH YOU SENT TO ME ON OCTOBER 30, 1991, REGARDING THE ABOVE CAPTIONED.
THIS IS AN ELECTRONIC DATA PROCESSING PROFESSIONAL ERRORS AND OMISSIONS INSURANCE POLICY WHICH PROTECTS THE INSURED FROM ANY ERROR OR OMISSION IN PROFESSIONAL SERVICES RENDERED BY THE INSURED SUCH AS ELECTRONIC DATA PROCESSING, CONSULTING, PROGRAMMING, SYSTEMS ANALYSIS, SOFTWARE DESIGN, ETC. THIS IS ALSO A CLAIMS-MADE TYPE OF POLICY IN WHICH A CLAIM HAS TO BE MADE WITHIN THE POLICY PERIOD, THEREFORE, AN OPTIONAL EXTENSION PERIOD IS PROVIDED IN THE EVENT OF CANCELLATION OR NON-RENEWAL OF THE POLICY FOR THE ONE (L) YEAR PERIOD. PLEASE KEEP IT IN MIND THAT MOST PROFESSIONAL LIABILITY IS WRITTEN AS CLAIMS-MADE POLICIES. IN MY OPINION, THIS IS A STANDARD PROFESSIONAL LIABILITY POLICY WHICH ALSO INCLUDES SEVERAL STANDARD EXCLUSIONS (PAGE 3 OF THE POLICY).
THE ABOVE-MENTIONED INSURANCE POLICY WAS WRITTEN BY THE EVANSTON INSURANCE COMPANY WHICH IS ONE OF THE EXCESS AND SURPLUS LINES INSURANCE COMPANIES, THEREFORE, THEIR RATES, RULES AND FOR LS ARE NOT REGULATED BY THE INSURANCE DEPARTMENT NOR INSURED BY THE OKLAHOMA GUARANTY FUND.
(JOSEPH MCCORMICK)